Order modified by striking out so much thereof as surcharges the receiver’s account with the items set forth and by stating his account without any items of surcharge, and as so modified unanimously affirmed, with costs to the receiver, payable by defendant Wrege. While the receiver showed poor judgment in employing plaintiff to manage and operate the boat, and Ms careless methods of keeping Ms accounts are subject to criticism, we do not find that there is any evidence of dishonesty or extravagance in Ms operations. In our opimon, the evidence shows that all the items of disbursement credited in Ms account were actually paid, were necessary, and are reasonable in amount. There was, therefore, no justification for surcharging Ms account. Present — Lazansky, P. J., Young, Kapper, Hagarty and Seudder, JJ.